DETAILED ACTION
1.	Claims 1-16 are currently pending. The effective filing date of the present application is 7/15/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (similarly claim 9) recites the limitation “said at least one computing device” in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is needed. Examiner is interpreting it as the at least one electronic computing device.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for providing a refund in a non-fiat -currency which is a method of organizing human activity for fundamental economic principles or practices and/or a commercial or legal transactions. This judicial exception is not integrated into a practical application because receiving customer account information identifying at least one account of the customer for holding a non-fiat-currency asset, and storing said customer account information; receiving an electronic authorization approved by a participating merchant specifying the customer and confirming a value to be refunded; receiving a message confirming a selection by the customer of a non-fiat-currency asset in which the customer wishes to receive the value represented by the authorized refund, said selected asset corresponding to said stored customer account information; receiving a confirmation that the value represented by the authorized refund has been transferred to an account associated with the operator of the computing device and is thus available for delivery to the customer; processing said authorized refund using, by calculating a quantity of the non-fiat-currency asset corresponding to the authorized refund value, and transferring said quantity of the non-fiat-currency asset; and transmitting a confirmation that the refund has been processed by delivery of the requested non-flat-currency asset do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because electronic computing device, computing device, electronically processing, electronically transferring, electronic network, are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for computing device, computing device, electronically processing see MPEP §2106.05(d) (II) (ii) discussing the 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3-9, and 11-16rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2019/0205844 to Nuzzi et al. (“Nuzzi”).
9.	With regards to claim 1 (Similarly claim 9), Nuzzi disclosed limitations of,
	a. providing at least one electronic computing device, connected to an electronic network and programmed to perform predetermined functions (See [0052]-[0053] discussing payment system as a computing device, which can store and process stored instructions and is accessible over the network.) ; 
b. electronically receiving in said at least one computing device customer account information identifying at least one account of the customer for holding a non-fiat-currency asset, and storing said customer account information (See [0057] discussing the payment network providing the user account. See [0016] discussing the payee using cryptocurrency. See Applicant’s Spec [0023] stating cryptocurrencies are non-fiat.) ; 
c. receiving at the computing device, via said electronic network, an electronic authorization approved by a participating merchant specifying the customer and confirming a value to be refunded (See [0017] discussing the sidechain directing a refund when the payee and payer agrees. Examiner is interpreting payee as merchant and payer as customer. See also [0041]-[0042] providing a detailed example of a refund.) ; 
d. receiving at the computing device an electronic message confirming a selection by the customer of a non-fiat-currency asset in which the customer wishes to receive the value represented by the authorized refund, said selected asset corresponding to said stored customer account information (See [0031] discussing using the wallet’s notifications system about the sidechain for refund dispute. See [0067] discussing the computer system’s ability to transmit and receive messages through the network.); 
e. receiving at the computing device a confirmation that the value represented by the authorized refund has been transferred to an account associated with the operator of the computing device and is thus available for delivery to the customer (See [0042] discussing the confirmation of payee of the refund transaction amount and [0027] discussing the transfer caused by the sidechain, which operates on the system computer.); 
f. electronically processing said authorized refund using said computing device, by calculating a quantity of the non-fiat-currency asset corresponding to the authorized refund value, and electronically transferring said quantity of the non-fiat-currency asset from a storage location to the customer account (See [0027] discussing the transfer from the chain caused by the sidechain, which operates on the system computer, of the refund amount to the payee’s public address. The examiner is interpreting the public address as an account and the chain as a storage location. See generally [0042]-[0043] discussing the refund process more in depth); and 
g. electronically transmitting a confirmation that the refund has been processed by delivery of the requested non-flat-currency asset (See [0049] discussing the posting to the primary blockchain the refund to complete the transaction. Examiner is interpreting the posting to the public ledger as a transmission.).  

10.	With regards to claim 3 (Similarly claim 11), Nuzzi disclosed limitations of,
wherein the customer account information represents a virtual currency wallet of the customer and the refund value is delivered in the form of virtual currency (See [0026] discussing the system operating on a wallet application using crypto currency.). 

11.	With regards to claim 4 (Similarly claim 12), Nuzzi discloses the limitations of,
wherein the customer account information represents an electronic account of the customer for holding commercial paper1 assets and the refund value is delivered in the form of commercial paper (See [0029] and [0035] describing the refund process being processed as a smart contract of a cryptocurrency interaction. See generally [0037]-[0038], . 

12.	With regards to claim 5 (Similarly claim 13), Nuzzi disclosed limitations of,
 wherein the customer preselects the non-fiat-currency asset for the refund via a web browser interface to the electronic computing device (See [0055] discussing the system implemented on a web browser.).  

13.	With regards to claim 6 (Similarly claim 14), Nuzzi disclosed limitations of,
wherein the customer selects the non-fiat-currency asset for the refund via a merchant point of sale terminal (See [0018] discussing a payment service provider’s payment service device being used to implement method 100. See also Fig. 1 depicting the method 100 of processing a refund. Examiner is interpreting the service provider device as a point of sales terminal, see [0018] giving examples of a Paypal device.). 

14.	With regards to claim 7 (Similarly claim 15), Nuzzi disclosed limitations of,
wherein the electronic refund authorization is received by the computing device from a transaction processing agent of the merchant (See [0018] discussing a payment service provider’s payment service device being used to implement method 100. See also Fig. 1 depicting the method 100 of processing a refund.).  

15.	With regards to claim 8 (Similarly claim 16), Nuzzi disclosed limitations of,
wherein the electronic refund authorization is received by the computing device from a credit card issuer(See [0018] discussing a payment service provider’s payment service device being used to implement method 100. See also Fig. 1 depicting the method 100 of processing a refund. Examiner is interpreting the service provider device as a point of sales terminal, see [0018] giving examples of a Paypal device. Examiner notes that Paypal is a credit card issuer.).  

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatenable by Nuzzi in view of U.S. Pat. Pub. No. 2007/0150413 to Morgenstern et al. (“Morgenstern”).

18.	With regards to claim 2 (Similarly claim 10), Nuzzi is silent on the limitations of,
 
wherein the customer account information represents a securities brokerage account of the customer and the refund value is delivered in the form of a security 
However, Morgenstern teaches at [0017] and [0059] that it would have been obvious to one of ordinary skill in the commerce art to include the ability for the customer account to be a securities brokerage account and the refund to be in the form of a security ( See [0017] discussing providing refunds in the identical but reverse manner of transaction and [0059] discuss using a brokerage account to for the use of stock, bonds, or other commodities as the transaction.). 
Therefore, it would have been obvious for one of ordinary skill in the commerce art before the effective filing date of the claimed invention to have modified the teachings of Nuzzi to include the ability for the customer account to be a securities brokerage account and the refund to be in the form of a security, as disclosed by Morgenstern. One of ordinary skill in the art would have been motivated to make this modification in order to allow for true fluid markets and real-time dynamic pricing (Morgenstern [0028]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.W./Examiner, Art Unit 3687                                                                                                                                                                                            michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that applicant includes loans, contracts, and forms, as examples of commercial papers, see Spec [0023].